94 Ill. App.2d 403 (1968)
236 N.E.2d 913
Betty Jane Melvin, Plaintiff-Appellee,
v.
Oliver V. Melvin, Defendant-Appellant, and Vera L. Oltmanns, Defendant.
Gen. No. 68-9.
Illinois Appellate Court  Second District.
May 9, 1968.
Reid, Ochsenschlager, Murphy & Hupp, of Aurora (Lambert Ochsenschlager, of counsel), for appellants.
Miller, Gorham, Wescott & Adams, of Chicago, and Williams, McCarthy, Kinley & Rudy, of Rockford, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE ABRAHAMSON.
Reversed and remanded.
Not to be published in full.